Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. 
Applicant argues Oral (US 8321115) does not teach “in response to a drop in the position of the throttle valve reducing the supply of air to the engine, determining a sensed deceleration of the vehicle”. However, Oral senses the deceleration of the vehicle when a sustained drop in torque has been observed. As such, this can be due to a throttle reducing the supply of air to the engine, and provided this is not the sole cause of a change in torque, may continue to determine if traction loss or wheel slip is occurring (Fig 9). Further, in step 134 sensor readings are obtained from the torque sensors (Col 6 lines 35-38) which can be used to determine changes in acceleration (Col 9 lines 53-55). As this is the first step and happens continually, both when a throttle valve has dropped reducing the supply of air to the engine and when it has not dropped, Oral, in fact, does teach in response to a drop in the positon of the throttle valve reducing the supply of air to the engine, the system determines a sensed deceleration of the vehicle. If the applicant is still unsatisfied, additional or alternative prior art, not made of reference in the previous or current rejection but still relevant to the application Watanabe B (US 20170326987) teaches increasing a control amount of output torque to prevent wheel slip based on a number of vehicle factors including an engine valve opening degree and an accelerator opening degree ([0015], [0016]) which are known in the art to adjust the supply of air to the engine. This would have been obvious to apply by one skill in before the effective filing date for the motivation of preventing instability, as suggested by Watanabe B ([0065]). 
Applicant argues that Oral teaches away from the amended claims, specifically that Oral does not disclose that the sustained drop in torque is determined in response to a drop in position of the throttle valve reducing the supply of air to the engine and that Oral instead teaches the sustained drop in torque must not be attributable to a change in throttle. However, this is not teaching away from the claimed invention of the applicant’s disclosure, Oral does indeed teach, as the applicant suggests, that the sustained drop in torque cannot be caused by the change of a throttle position, but this is not contrary to the claimed invention. The methods and systems of Oral are still perfectly operable when a throttle has been adjusted, provided it has not caused the observed sustained change in torque. Oral instead teaches if a change in throttle position has caused a sustained drop in torque (Col 7 lines 13-15), emphasis added. One of ordinary skill in the art would have recognized that a change in throttle position may be determined to not have caused a sustained drop in torque, even when a throttle position has changed. As such, Oral does not teach away from the claimed invention. Further, the amended applicant’s invention as claimed does not limit the disclosure in such a way that the sensed deceleration is caused by the change in throttle, merely that a change in throttle must happen before the deceleration is sensed. As such, Oral is not inconsistent. 
Applicant further argues Oral does not teach “determining a sensed deceleration of the vehicle” as recited in claim 1, and while Oral’s torque sensors can measure a change in acceleration, Oral does not disclose the torque sensors are used to determine whether the vehicle is decelerating or not. Further, that Oral’s strategy for mitigating traction loss would not be required since Oral’s mitigation strategy is to reduce throttle which in effect causes deceleration of the vehicle. However, Oral states a torque sensor has a fundamental advantage over a speed sensor, in that torque sensors may be used to measure a change in acceleration while speed sensors only measure a change in speed (Col 9 lines 53-55). Further, Oral also states loss of traction between a road surface and a tire can occur during acceleration or deceleration (Col 1 lines 25-26). As such, there is a clear need for determining when a 
Applicant argues Oral does not teach “increasing a torque output of the engine from a current engine torque output to an increased torque output value when the sensed deceleration of the vehicle is greater than the threshold deceleration and that Oral actually teaches contrarily that that loss of traction force can also occur when a sudden drop in the coefficient of friction occurs, which can cause wheel slip unless the engine controller proactively cuts the throttle, which involves reducing the position of the throttle valve in order to reduce the engine torque output and thereby reduce wheel spin, which is in the opposite manner as recited in claim 1. While Oral does indeed acknowledge cutting the throttle when a sudden coefficient of friction of the road surface is a good idea, that is not the only strategy oral acknowledges. Oral states immediately before the section cited by the applicant, “[l]oss of traction Loss of traction between a road surface and a tire can occur during acceleration or deceleration. In both cases the available traction force between the tire and the road surface falls below a threshold capacity which is required to maintain the vehicle on a desired course and speed” (Col 1 lines 25-29). This indicates that a change in the traction force between the tire and the road surface above a threshold value will allow the vehicle to continue on course. When, for example, deceleration occurs, an increase in engine torque would allow the wheels to retain or return to a better traction force, which one of ordinary skill in the art would have recognized. Further, Oral states when wheel slip has been detected, 
Applicant argues Barath A (US 20180065639) fails to remedy the previously explained deficiencies of Oral, these have been responded to above and is found to be unpersuasive for the same reasons. Further, applicant argues that it would not have been obvious to one of ordinary skill in the art to modify Oral by including Barath A, as it would be a significant challenge to incorporate a continuously variable transmission. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the first office action, and acknowledged by Barath A, a continuously variable transmission can achieve a preferred balance of fuel consumption and engine performance, including when responding to an outside event ([0002], [0005]), this is a clear motivation to combine references even though there may be difficulties associated with this combination. As such, it would have been obvious to modify Oral in view of Barath A and there is clear motivation. 
In regards to claim 14, applicant states similar arguments as previously stated and responded to above, which are found unpersuasive for the same reasons. 
In regards to claims 2-6, 8-10, 13, 15, 18-23, and 26, applicant argues are patentable by virtue of dependency. This is found unpersuasive for the same reasons as stated above. 
In regards to claims 7, 11, 12, 20, 24, and 25, applicant argues Watanabe (US 10807590) does not remedy the previously argues deficiencies of Oral and Barath A. The alleged deficiencies have already been responded to above and this is found unpersuasive for the same reasons. 
In regards to claims 16 and 17, applicant argues that Barath B (US 20180058573) fails to remedy the deficiencies of Oral and Barath A. The alleged deficiencies have already been responded to above and this is found unpersuasive for the same reasons. 

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 10 depends on claim 5 but is separated by 8 and 9, which do not depend on claim 5, and claims 22 and 23 both depend on claim 17 but are separated by claim 21. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 13-15, 18-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Oral (US 8321115) in view of Barath et al. (US 20180065639, “Barath A”).
In regards to claim 1, Oral teaches a method of managing wheel slip in a vehicle, the vehicle comprising: (Col 3 lines 21-22, traction control system provided with a vehicle.)
an internal combustion engine connected to the frame; (Col 3 lines 25-27, vehicle includes a combustion engine)
front and rear wheels operatively connected to the engine; (Col 3 lines 23-25, vehicle includes first and second steerable wheels, 14, 16 and first and second rear wheels 18, 20.)
a throttle valve for controlling a supply of air to the engine; (Col 6 lines 25-32, throttle is present, control signal which can adjust fuel mixture.)
a steering assembly operatively connected to at least the front wheels for steering the vehicle; (Col 3 lines 23-25, first and second wheels 14, 16 are steerable) and 
the method comprising: 
in response to a drop in a position of the throttle valve reducing the supply of air to the engine, determining a sensed deceleration of the vehicle; (Col 9 lines 53-55, torque sensors measure change in acceleration, which may be a deceleration. Col 6 lines 35-38 at step 134, torque sensor measurements are taken. This happens both when a drop in a position of a throttle valve reducing air supply to the engine has occurred and when it has not occurred. Therefore, the sensed deceleration may be determine when the throttle valve position has dropped.)
comparing the sensed deceleration of the vehicle to a threshold deceleration; (Col 9 lines 63-65, torque sensor provides immediate signal that a threshold has been exceeded. Col 9 lines 53-55, torque sensors measure change in acceleration, which may be deceleration.) and 

	Oral does not teach: 
a frame; 
an unassisted continuously variable transmission (CVT) operatively connecting the front wheels and the rear wheels to the engine; 
However, a frame, while not explicitly taught by Oral, is conventional within the art and any person of ordinary skill in the art would have understood a frame is present in the vehicle of Oral. 
Additionally, Barath A teaches an internal combustion engine coupled to a continuously variable transmission and the wheels of the vehicle ([0023]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the traction control system and method and the vehicle of Oral such that it includes a frame and the transmission is a continuously variable transmission. 
The motivation to include a frame is that, as one of ordinary skill in the art would have recognized, any conventional vehicle would have a frame, not including a frame would both make the vehicle commercially implausible because of how different it is from conventional designs, and most likely less safe to be operated as it would be less securely built. The motivation to include a continuous variable transmission, as acknowledged by Barath A, is that a continuously variable transmission can 

In regards to claim 2, Oral, as modified by Barath A, teaches the method of claim 1, wherein increasing the torque output of the engine from the current engine torque output value to the increased engine torque output value comprises increasing the torque output of the engine from a negative engine torque output value to a zero or near zero engine torque output value. (Col 6 lines 52-55, torque sensors may observe a sudden and potentially sustained drop in torque. This may result in a negative torque value. Col 9 lines 3-7, corrective action corresponds to a wheel speed of a non-driven, slipping wheel, by outputting a corresponding traction torque. Thus, because it is based on the potentially negative torque and the speed, it should result in a net value as small as possible, such that the slipping wheel or wheels do not begin to accelerate beyond the other wheels, which could be zero or around zero.)

In regards to claim 3, Oral, as modified by Barath A, teaches the method of claim 1, further comprising: 
maintaining the torque output of the engine approximately close to the increased engine torque output value until the sensed deceleration of the vehicle is less than the threshold deceleration of the vehicle. (Col 6 lines 52-67, throttle is adjusted for the time required to restore traction torque to the vehicle, following a short disturbance time, the adjustments are reversed.)

In regards to claim 4, Oral, as modified by Barath A, teaches the method of claim 1, wherein increasing the torque output of the engine comprises: 


In regards to claim 5, Oral, as modified by Barath A, teaches the method of claim 1, further comprising determining a speed parameter of the vehicle, the speed parameter of the vehicle being one of: (Col 7 lines 63-65, a non-driven wheel speed value is determined, which is a parameter associated with speed of the vehicle.)
a rotational speed representative of a rotational speed of at least one of the front and rear wheels, (Col 7 lines 63-65, a non-driven wheel speed value is determined.)
Oral also teaches a threshold that may be a deceleration (Col 9 lines 63-65). 
Barath A teaches a number of different sensors, which include wheel rotational speed sensors ([0027]) which can be used to determine vehicle operation parameters including the vehicle speed and acceleration ([0047]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the traction control system and method of Oral, as already modified by Barath A, by further incorporating the teachings of Barath A, such that the speed of the vehicle can be determined based on the wheel speed the vehicle, and that this information can be used to determine the acceleration threshold. 
The motivation to do so, is that, as acknowledged by Barath A, this information can be used to adjust the continuously variable transmission which can then achieve a preferred balance of fuel consumption and engine performance, including when responding to an outside event ([0002], [0005]). 

In regards to claim 6, Oral, as modified by Barath A, teaches the method of claim 5, wherein: 

Barath A teaches a number of different sensors, which include wheel rotational speed sensors ([0027]) which can be used to determine vehicle operation parameters including the vehicle speed ([0047]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the speed determination system and method of the traction control system and method of Oral, as already modified by Barath A, by further incorporating the teachings of Barath A, such that the speed of the vehicle can be determined based on the wheel speed the vehicle. 
The motivation to do so, is that, as acknowledged by Barath A, this information can be used to adjust the continuously variable transmission which can then achieve a preferred balance of fuel consumption and engine performance, including when responding to an outside event ([0002], [0005]). 

In regards to claim 8, Oral, as modified by Barath A, teaches the method of claim 1, wherein the threshold deceleration is an actual deceleration of the vehicle sensed by an acceleration sensor of the vehicle. (Col 9 lines 54-55, torque sensors measure a change in acceleration.)

In regards to claim 9, Oral, as modified by Barath A, teaches the method of claim 1, wherein determining the sensed deceleration of the vehicle comprises:
sensing a rotational speed representative of a rotational speed of at least one of the front and rear wheels; (Col 7 lines 63-65, non-driven wheel rotational speed may be determined. Col 6 lines 24-25, the speed of the non-driven wheel is determined through a non-driven wheel speed sensor.) and 


12.	In regards to claim 10, Oral, as modified by Barath A, teaches the method of claim 5, wherein the predetermined threshold deceleration is a maximum deceleration of the vehicle associated with a throttle request of the vehicle being reduced to null at the determined speed parameter of the vehicle while the vehicle travels on a non-slip surface. (Col 9 lines 63-65, torque sensor provides immediate signal that a threshold has been exceeded. Col 9 lines 53-55, torque sensors measure change in acceleration, which may be deceleration. Col 8 lines 48-67, response of traction control system is based on series of curves based on constant throttle position and initial acceleration, as well as certain speeds on a high friction surface. This could reasonably mean the threshold response is a specific acceleration associated with a 0% throttle which includes a maximum deceleration.)

In regards to claim 13, Oral, as modified by Barath A, teaches a vehicle comprising: 
an electronic control unit (ECU) comprising: (Col 3 line 21, traction control system 10)
a processor configured to perform the method of claim 1; (Col 4 line 1, central processing unit 55)
the internal combustion engine connected to the frame; (Col 3 lines 25-27, vehicle 12 is powered by combustion engine)
the throttle valve for controlling a supply of air to the engine; (Col 6 lines 25-32, throttle is present, control signal which can adjust fuel mixture.)

the steering assembly operatively connected to at least the front wheels for steering the vehicle; (Col 3 lines 23-25, first and second wheels 14,16 are steerable) and 
a plurality of sensors for sensing parameters related to operation of the vehicle, the ECU communicating with the plurality of sensors. (Col 3 lines 65-67, Col 4 lines 1-10, plurality of torque sensors, speed sensors, connected to traction control system 10). 
A frame, while not explicitly taught by Oral, is conventional within the art and any person of ordinary skill in the art would have understood a frame is present in the vehicle of Oral. Likewise, one of ordinary skill in the art would have understood a seat to be present and connected to the frame of the vehicle of Oral, as the vehicle is meant to be a conventional vehicle, such as an automobile, truck, bus, or similar ground vehicle (Col 3 lines 22-23), all of which are known to conventionally have seats. 
Additionally, Barath A teaches a controller 12 which includes a processor and at least one memory device 11, or any non-transitory, tangible computer readable storage medium ([0029]). The controller controls a continuously variable transmission which is coupled to an internal combustion engine and the wheels of the vehicle ([0023]). The continuously variable transmission includes two pulleys, one of which is a primary pulley 36 that is attached to an input member, and one of which is a secondary member 38. The pulleys are connected by a continuous rotatable device 40, such as a belt or a chain ([0036]). The secondary pulley 38 is connected to an output member 61 ([0036]), which is operatively connected to the wheels. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the traction control system and method and vehicle of Oral, as already modified by Barath A, by incorporating teachings common within the art and the further incorporating teachings of Barath A, such that the control unit includes a non-transitory computer readable medium 
The motivation to include a frame is that, as one of ordinary skill in the art would have recognized, any conventional vehicle would have a frame, not including a frame would both make the vehicle commercially implausible because of how different it is from conventional designs, and most likely less safe to be operated as it would be less securely built. The motivations to include a seat are much the same, any vehicle that it meant to be driven by a person, one of ordinary skill would have recognized must have a seat to be commercially viable. The motivation to include a continuous variable transmission, as acknowledged by Barath A, is that a continuously variable transmission can achieve a preferred balance of fuel consumption and engine performance, including when responding to an outside event ([0002], [0005]).

In regards to claim 14, Oral teaches a method of managing wheel slip in a vehicle, the vehicle comprising: (Col 3 lines 21-22, traction control system provided with a vehicle.)
an internal combustion engine connected to the frame; (Col 3 lines 25-27, vehicle includes a combustion engine)
front and rear wheels operatively connected to the engine; (Col 3 lines 23-25, vehicle includes first and second steerable wheels, 14, 16 and first and second rear wheels 18, 20.)
a throttle valve for controlling a supply of air to the engine; (Col 6 lines 25-32, throttle is present, control signal which can adjust fuel mixture.)
a steering assembly operatively connected to at least the front wheels for steering the vehicle; (Col 3 lines 23-25, first and second wheels 14,16 are steerable.)
a drive mode switch for selectively setting the vehicle in one of: (Col 3 lines 45-56, transfer case 26 can transfer drive torque to also drive the rear wheels along with the steerable wheels. This can be 
a two-wheel drive mode in which the front wheels or the rear wheels are driven by the engine; (Col 3 lines 42-44, first and second rear wheels are driven by the transmission.) and 
a four-wheel drive mode in which the front wheels and the rear wheels are driven by the engine; (Col 3 lines 45-50, transfer case 26 can provide all wheel drive or four wheel drive capabilities by transferring drive torque to first and second steerable wheels.)
the method comprising: 
in response to a drop in a position of the throttle valve reducing the supply of air to the engine, determining if at least one of the front wheels or the rear wheels is slipping; (Col 6 lines 25-32, wheel speed and throttle signal are used to mitigate wheel slip of driven wheel, which means wheel slip must have been detected. Col 6 lines 35-38 at step 134, torque sensor measurements are taken. This happens both when a drop in a position of a throttle valve reducing air supply to the engine has occurred and when it has not occurred. Therefore, the sensed deceleration may be determine when the throttle valve position has dropped.) and 
increasing a torque output of the engine when the at least one of the front wheels or the rear wheels is determined to be slipping, such that: (Col 6 lines 25-32, when wheel slip has been detected, throttle is adjusted to control the drive torque of the vehicle and mitigate wheel slip. This may be an increase in torque.)
when the vehicle is in the two-wheel drive mode, the torque output of the engine is increased from a current engine torque output value to a first engine torque output value; Col 6 lines 25-32, when wheel slip has been detected, throttle is adjusted to control the drive torque of the vehicle and mitigate wheel slip. Col 9 lines 3-7, corrective action corresponds to a wheel speed of a non-driven, slipping wheel, by 
when the vehicle is in the four-wheel drive mode, the torque output of the engine is increased from the current engine torque output value to a second engine torque output value, the second engine torque output value being less than the first engine torque output value. (Col 6 lines 25-32, when wheel slip has been detected, throttle is adjusted to control the drive torque of the vehicle and mitigate wheel slip. Col 9 lines 3-7, corrective action corresponds to a wheel speed of a non-driven, slipping wheel, by outputting a corresponding traction torque. Col 3 lines 45-50, the wheel could be switched to a four wheel driving mode, thereby becoming a driven wheel and receiving a portion of the torque from the driven wheels. Thus, as the corrective action only outputs torque enough to regain traction, this second output torque must be less than the first output torque.)
Oral does not teach the vehicle comprising:
a frame; 
an unassisted continuously variable transmission (CVT) operatively connecting at least the rear wheels to the engine; 
However, a frame, while not explicitly taught by Oral, is conventional within the art and any person of ordinary skill in the art would have understood a frame is present in the vehicle of Oral. 
Additionally, Barath A teaches an internal combustion engine coupled to a continuously variable transmission and the wheels of the vehicle ([0023]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the traction control system and method and the vehicle of Oral such that it includes a frame and the transmission is a continuously variable transmission. 


In regards to claim 15, Oral, as modified by Barath A, teaches the method of claim 14, wherein: 
the first engine torque output value is greater than zero; (Col 6 lines 52-55, torque sensors may observe a sudden and potentially sustained drop in torque. This may result in a negative torque value. Col 9 lines 3-7, corrective action corresponds to a wheel speed of a non-driven, slipping wheel, by outputting a corresponding traction torque. This value can reasonably be positive to counteract the drop in torque when operating in two wheel drive, such that the wheels rotate at a similar speed and no wheel accelerates at a speed substantially different than another.) and 
the second engine torque output value is near zero or equal to zero. (Col 6 lines 52-55, torque sensors may observe a sudden and potentially sustained drop in torque. This may result in a negative torque value. Col 9 lines 3-7, corrective action corresponds to a wheel speed of a non-driven, slipping wheel, by outputting a corresponding traction torque. Thus, because it is based on the potentially negative torque and the speed, it should result in a net value as small as possible, such that the slipping wheel or wheels do not begin to accelerate beyond the other wheels, which could be zero or around zero.)

In regards to claim 18, Oral, as modified by Barath A, teaches the method of claim 17, further comprising determining a speed parameter of the vehicle, the speed parameter of the vehicle being one of: (Col 7 lines 63-65, a non-driven wheel speed value is determined, which is a parameter associated with speed of the vehicle.)
at least one of the rotational speeds representative of the rotational speeds of the front and rear wheels, (Col 7 lines 63-65, a non-driven wheel speed value is determined.) 
Oral also teaches a threshold that may be a deceleration (Col 9 lines 63-65). 
Barath A teaches a number of different sensors, which include wheel rotational speed sensors ([0027]) which can be used to determine vehicle operation parameters including the vehicle speed and acceleration ([0047]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the traction control system and method of Oral, as already modified by Barath A, by further incorporating the teachings of Barath A, such that the speed of the vehicle can be determined based on the wheel speed the vehicle, and that this information can be used to determine the acceleration threshold. 
The motivation to do so, is that, as acknowledged by Barath A, this information can be used to adjust the continuously variable transmission which can then achieve a preferred balance of fuel consumption and engine performance, including when responding to an outside event ([0002], [0005]).

In regards to claim 19, Oral, as modified by Barath A, teaches the method of claim 18.
	Oral also teaches non-driven wheel rotational speed may be determined (Col 7 lines 63-65).
Barath A teaches a number of different sensors, which include wheel rotational speed sensors ([0027]) which can be used to determine vehicle operation parameters including the vehicle speed ([0047]). 

The motivation to do so, is that, as acknowledged by Barath A, this information can be used to adjust the continuously variable transmission which can then achieve a preferred balance of fuel consumption and engine performance, including when responding to an outside event ([0002], [0005]).

In regards to claim 21, Oral, as modified by Barath A, teaches the method of claim 14, wherein the threshold deceleration is an actual deceleration of the vehicle sensed by an acceleration sensor of the vehicle. (Col 9 lines 54-55, torque sensors measure a change in acceleration.)

In regards to claim 22, Oral, as modified by Barath A, teaches the method of claim 17, wherein determining the sensed deceleration of the vehicle comprises: 
sensing at least one of the rotational speeds representative of the rotational speeds of the front and rear wheels; (Col 7 lines 63-65, non-driven wheel rotational speed may be determined. Col 6 lines 24-25, the speed of the non-driven wheel is determined through a non-driven wheel speed sensor.) and 
calculating the sensed deceleration of the vehicle based on a reduction of the at least one of the rotational speeds representative of the rotational speeds of the front and rear wheels. (Col 9 lines 53-59, speed sensor is capable of determining the change in speed, which is the same as acceleration. Likewise, torque sensors can determine acceleration, and change in acceleration. Col 4 lines 5-7, each wheel has a torque sensor.)

In regards to claim 23, Oral, as modified by Barath A, teaches the method of claim 17, wherein the threshold deceleration is a predetermined maximum deceleration of the vehicle associated with a throttle request of the vehicle being reduced to null at the determined speed parameter of the vehicle while the vehicle travels on a non-slip surface. (Col 9 lines 63-65, torque sensor provides immediate signal that a threshold has been exceeded. Col 9 lines 53-55, torque sensors measure change in acceleration, which may be deceleration. Col 8 lines 48-67, response of traction control system is based on series of curves based on constant throttle position and initial acceleration, as well as certain speeds on a high friction surface. This could reasonably mean the threshold response is a specific acceleration associated with a 0% throttle which includes a maximum deceleration.)

In regards to claim 26, Oral, as modified by Barath A, teaches a vehicle comprising: 
an electronic control unit (ECU) comprising: (Col 3 line 21, traction control system 10)
a processor configured to perform the method of claim 14; (Col 4 line 1, central processing unit 55)
the internal combustion engine connected to the frame; (Col 3 lines 25-27, vehicle 12 is powered by combustion engine)
the throttle valve for controlling a supply of air to the engine; (Col 6 lines 25-32, throttle is present, control signal which can adjust fuel mixture.)
the front and rear wheels operatively connected to the engine;  (Col 3 lines 23-25, first and second steerable wheels, 14, 16, and first and second rear wheels 18, 20.)
the steering assembly operatively connected to at least the front wheels for steering the vehicle;  (Col 3 lines 23-25, first and second wheels 14, 16 are steerable.)
the drive mode switch for selectively setting the vehicle in one of: (Col 3 lines 45-56, transfer case 26 can transfer drive torque to also drive the rear wheels along with the steerable wheels. This can 
a two-wheel drive mode in which the front wheels or the rear wheels are driven by the engine; (Col 3 lines 42-44, first and second rear wheels are driven by the transmission.) and 
a four-wheel drive mode in which the front wheels and the rear wheels are driven by the engine; (Col 3 lines 45-50, transfer case 26 can provide all wheel drive or four wheel drive capabilities by transferring drive torque to first and second steerable wheels.)
and 
a plurality of sensors for sensing parameters related to operation of the vehicle, the ECU communicating with the plurality of sensors. (Col 3 lines 65-67, Col 4 lines 1-10, plurality of torque sensors, speed sensors, connected to traction control system 10).
Oral, as already modified by Barath A, does not teach a vehicle comprising:
a non-transitory computer-readable medium; and
the frame; 
a seat connected to the frame; 
the unassisted CVT operatively connecting at least the rear wheels to the engine, the CVT comprising: 
a drive pulley operatively connected to the engine; 
a driven pulley operatively connected to the front and rear wheels; and 
a drive belt wrapped around the drive pulley and the driven pulley; 
However, a frame, while not explicitly taught by Oral, is conventional within the art and any person of ordinary skill in the art would have understood a frame is present in the vehicle of Oral. Likewise, one of ordinary skill in the art would have understood a seat to be present and connected to the frame of the vehicle of Oral, as the vehicle is meant to be a conventional vehicle, such as an 
Additionally, Barath A teaches a controller 12 which includes a processor and at least one memory device 11, or any non-transitory, tangible computer readable storage medium ([0029]). The controller controls a continuously variable transmission which is coupled to an internal combustion engine and the wheels of the vehicle ([0023]). The continuously variable transmission includes two pulleys, one of which is a primary pulley 36 that is attached to an input member, and one of which is a secondary member 38. The pulleys are connected by a continuous rotatable device 40, such as a belt or a chain ([0036]). The secondary pulley 38 is connected to an output member 61 ([0036]), which is operatively connected to the wheels. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the traction control system and method and vehicle of Oral, as already modified by Barath A, by incorporating teachings common within the art and the further incorporating teachings of Barath A, such that the control unit includes a non-transitory computer readable medium and the vehicle includes a frame, a seat, and a continuously variable transmission which includes a drive pulley and a driven pulley, 
The motivation to include a frame is that, as one of ordinary skill in the art would have recognized, any conventional vehicle would have a frame, not including a frame would both make the vehicle commercially implausible because of how different it is from conventional designs, and most likely less safe to be operated as it would be less securely built. The motivations to include a seat are much the same, any vehicle that it meant to be driven by a person, one of ordinary skill would have recognized must have a seat to be commercially viable. The motivation to include a continuous variable transmission, as acknowledged by Barath A, is that a continuously variable transmission can achieve a .

Claims 7, 11, 12, 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Oral in view of Barath A, in further view of Watanabe (US 10807590).
In regards to claim 7, Oral, as modified by Barath A, teaches the method of claim 6.
Oral, as modified by Barath A, does not teach, wherein calculating the sensed speed of the vehicle is further based on a steering angle sensed by a steering angle sensor of the steering assembly.
However, Watanabe teaches a steering angle sensor configured to output a signal indicative of the steering angle of the steering wheel which is operated by the driver (Col 9 line 26-32). Additionally, wheel speed is determined at each wheel (Col 9 lines 1-6), which may not be the same. One of ordinary skill in the art would have recognized that this may mean the speed of a single wheel is not necessarily indicative of speed of the vehicle as a whole. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the traction control system and method and vehicle of Oral, as already modified by Barath A, by incorporating the teachings of Watanabe, such that when the vehicle is turning, which is observed by the steering angle sensor, the wheel speed is observed to be different on each side of the vehicle, and this difference is incorporated into determining the vehicle speed. 
The motivation to do so is that, as one of ordinary skill in the art would have recognized this information can be very beneficial to determining when wheel slip is occurring, for example, when a vehicle turns, the wheels on the left and the right move at notably different speed. Accounting for this change may prevent a false assessment of wheel slip.

In regards to claim 11, Oral, as modified by Barath A, teaches the method of claim 1, further comprising determining a brake operation parameter of the vehicle indicative of actuation of brakes of the vehicle, wherein: (Col 7 lines 36-41, determines if traction loss is due to a change in brake pressure.)
the torque output of the engine is increased from the current engine torque output value to the increased engine torque output value when: (Col 6 lines 25-32, when wheel slip has been detected, throttle is adjusted to control the drive torque of the vehicle and mitigate wheel slip. This may be an increase in torque.)
the sensed deceleration of the vehicle is greater than the threshold deceleration; (Col 6 lines 25-32, when wheel slip has been detected, throttle is adjusted to control the drive torque of the vehicle and mitigate wheel slip. This may be an increase in torque. Col 9 lines 63-65, may happen when torque sensor provides a signal that a threshold has been exceeded, lines 53-55, which may be a change in acceleration, or likewise deceleration.) 
Oral, as modified by Barath A, does not teach: the method of claim 1, wherein:
the brake operation parameter of the vehicle is less than a predetermined threshold brake operation parameter. 
However, Watanabe teaches a pressure brake threshold to determine when a braking operation is occurring such that a coupling force may be adjusted, changing the vehicle drive characteristics between all-wheel drive and two wheel drive (Col 13 lines 51-54). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the traction control system and method and vehicle of Oral, as already modified by Barath A, by incorporating the teachings of Watanabe such that once a brake pressure has been surpassed, the traction control system understands the vehicle is braking.
The motivation to do so is that, as acknowledged by Watanabe, observing when braking is occurring by surpassing a brake threshold can be used by the traction control system to adjust the speed of the 

In regards to claim 12, Oral, as modified by Barath A and Watanabe, teaches the method of claim 11, wherein: 
	the brake operation parameter is a pressure measured within a brake fluid circuit of the vehicle; (Col 7 lines 36-41, brake pressure is determined in brake pressure determining step.) 
	Oral, as already modified by Barath A and Watanabe, does not teach the method of claim 11, wherein:
the predetermined threshold brake operation parameter is a predetermined threshold pressure. 
However, Watanabe teaches a pressure brake threshold to determine when a braking operation is occurring such that a coupling force may be adjusted, changing the vehicle drive characteristics between all-wheel drive and two wheel drive (Col 13 lines 51-54). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the traction control system and method and vehicle of Oral, as already modified by Barath A and Watanabe, by further incorporating the teachings of Watanabe such that once a brake pressure has been surpassed, the traction control system understands the vehicle is braking.
The motivation to do so is that, as acknowledged by Watanabe, observing when braking is occurring by surpassing a brake threshold can be used by the traction control system to adjust the speed of the wheel, either individually or together, as well as the differential connecting them (Col 14, lines 3-12), which may make for a safer driving experience. 

In regards to claim 20, Oral, as modified by Barath A, teaches the method of claim 19. 

However, Watanabe teaches a steering angle sensor configured to output a signal indicative of the steering angle of the steering wheel which is operated by the driver (Col 9 line 26-32). Additionally, wheel speed is determined at each wheel (Col 9 lines 1-6), which may not be the same. One of ordinary skill in the art would have recognized that this may mean the speed of a single wheel is not necessarily indicative of speed of the vehicle as a whole. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the traction control system and method and vehicle of Oral, as already modified by Barath A, by incorporating the teachings of Watanabe, such that when the vehicle is turning, which is observed by the steering angle sensor, the wheel speed is observed to be different on each side of the vehicle, and this difference is incorporated into determining the vehicle speed. 
The motivation to do so is that, as one of ordinary skill in the art would have recognized this information can be very beneficial to determining when wheel slip is occurring, for example, when a vehicle turns, the wheels on the left and the right move at notably different speed. Accounting for this change may prevent a false assessment of wheel slip.

In regards to claim 24, Oral, as modified by Barath A, teaches the method of claim 14, further comprising determining a brake operation parameter of the vehicle indicative of actuation of brakes of the vehicle, wherein: (Col 7 lines 36-41, determines if traction loss is due to a change in brake pressure.)
the torque output of the engine is increased from the current engine torque output value to the first engine torque output value or the second torque output value when: (Col 6 lines 25-32, when 
Oral, as modified by Barath A, does not teach: the method of claim 14, wherein:
the brake operation parameter of the vehicle is less than a predetermined threshold brake operation parameter.
However, Watanabe teaches a pressure brake threshold to determine when a braking operation is occurring such that a coupling force may be adjusted, changing the vehicle drive characteristics between all-wheel drive and two wheel drive (Col 13 lines 51-54). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the traction control system and method and vehicle of Oral, as already modified by Barath A, by incorporating the teachings of Watanabe such that once a brake pressure has been surpassed, the traction control system understands the vehicle is braking.
The motivation to do so is that, as acknowledged by Watanabe, observing when braking is occurring by surpassing a brake threshold can be used by the traction control system to adjust the speed of the wheel, either individually or together, as well as the differential connecting them (Col 14, lines 3-12), which may make for a safer driving experience.

In regards to claim 25, Oral, as modified by Barath A and Watanabe, teaches the method of claim 24, wherein: 
the brake operation parameter is a pressure measured within a brake fluid circuit of the vehicle; (Col 7 lines 36-41, brake pressure is determined in brake pressure determining step.) 
	Oral, as already modified by Barath A and Watanabe, does not teach the method of claim 24, wherein:
the predetermined threshold brake operation parameter is a predetermined threshold pressure.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the traction control system and method and vehicle of Oral, as already modified by Barath A and Watanabe, by further incorporating the teachings of Watanabe such that once a brake pressure has been surpassed, the traction control system understands the vehicle is braking.
The motivation to do so is that, as acknowledged by Watanabe, observing when braking is occurring by surpassing a brake threshold can be used by the traction control system to adjust the speed of the wheel, either individually or together, as well as the differential connecting them (Col 14, lines 3-12), which may make for a safer driving experience. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oral in view of Barath A, in further view of Barath (US 20180058573, “Barath B”).
In regards to claim 16, Oral, as modified by Barath A, teaches the method of claim 14, further comprising: 
after increasing the torque output of the engine, maintaining the first engine torque output value or the second engine torque output value such that: (Col 6 lines 52-67, throttle is adjusted for the time required to restore traction torque to the vehicle, following a short disturbance time, the adjustments are reversed.)
when the vehicle is in the four-wheel drive mode, the second engine torque output value is maintained until a sensed deceleration of the vehicle is less than a threshold deceleration of the vehicle.  (Col 6 lines 52-67, throttle is adjusted for the time required to restore traction torque to the vehicle, 
Oral, as already modified by Barath A, does not teach:
when the vehicle is in the two-wheel drive mode, the first engine torque output value is maintained until a difference between a rotational speed representative of a rotational speed of the front wheels and a rotational speed representative of a rotational speed of the rear wheels is less than approximately 30 rpm; and 
However, Barath B teaches a wheel slip control algorithm that uses a wheel speed difference threshold of optionally 40 or 20 rpm, above which wheel slip is determined to be occurring ([0082]). This is, according to the application’s specification, approximately 30 rpm, as the application explains the difference may be between 15 and 75 rpm ([0093]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the traction control method of Oral, as already modified by Barath A, by incorporating the teachings of Barath B, such that the throttle adjustment is reversed when the difference in the rotational speed of the front and rear wheels is less than a set value, such as for example 20 or 40 RPM. 
The motivation to do so is that, as acknowledged by Barath B, a lower threshold may result in false wheel slip correction when no wheel slip is actually occurring ([0082]). This is wasteful and would potentially result in worse engine control. 

In regards to claim 17, Oral, as modified by Barath A, teaches the method of claim 14, wherein determining if the at least one of the front wheels or the rear wheels is slipping comprises: 
when the vehicle is in the two-wheel drive mode: 

and 
when the vehicle is in the four-wheel drive mode: 
determining a sensed deceleration of the vehicle; (Col 9 lines 53-55, torque sensors measure change in acceleration, which may be a deceleration.)
comparing the sensed deceleration of the vehicle to a threshold deceleration, wherein the front wheels and the rear wheels are determined to be slipping when the sensed deceleration of the vehicle is greater than the threshold deceleration. (Col 9 lines 63-65, torque sensor provides immediate signal that a threshold has been exceeded. Col 9 lines 53-55, torque sensors measure change in acceleration, which may be deceleration. When the threshold is exceed, the vehicle implements traction control, which is an indication of wheel slipping.)
Oral, as already modified by Barath A, does not teach the method of claim 14, wherein determining if the at least one of the front wheels or the rear wheels is slipping comprises:
when the vehicle is in the two-wheel drive mode: 
determining a rotational speed representative of a rotational speed of the rear wheels; 
comparing the rotational speeds representative of the rotational speeds of the front wheels and the rear wheels, wherein driven ones of the front wheels or the rear wheels are determined to be slipping if a difference between the rotational speeds representative of the rotational speeds of the front wheels and the rear wheels is greater than approximately 30 rpm; 
However, Barath B teaches wheel speed sensors for each wheel, including both front and back wheels ([0028]). Additionally, Barath B teaches comparing a threshold of typically 40 or 20 rpm with the difference in the rotational speed of the wheels to determine if the wheels are slipping ([0082]). As 
It would be been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the traction control method of Oral, as already modified by Barath A, by incorporating the teachings of Barath B, such that the wheel speed at each wheel is determined and slipping is determined to be occurring when the difference between the rotational speed of the wheels is above a threshold value, such as for example 20 or 40 RPM.  
The motivation to do so is that, as acknowledged by Barath B, a lower threshold may result in false wheel slip correction when no wheel slip is actually occurring ([0082]). This is wasteful and would potentially result in worse engine control. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andou et al. (US 9002562) teaches determining when a vehicle begins to experience excess slip incorporating wheel velocity, acceleration, engine revolution, motor current, later g, vehicle velocity, steering angle, and yaw rate sensors.
Watanabe (US 20170326987) teaches a system and method of dealing with wheel slip in a vehicle including increasing torque of the driving wheel either when wheel slip occurs or preemptively before wheel slip occurs. The torque output can be based on vehicle conditions, including the air supply to the engine regulated by an accelerator and engine valve. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661